Case 1:19-cv-00254-PAE Document 1-2 Filed 01/09/19 Page 1 of 4




         EXHIBIT



               B
              Case 1:19-cv-00254-PAE Document 1-2 Filed 01/09/19 Page 2 of 4




Billed Customer Name        Agreement Signed         SKU          Amount      Monthly
Security Validations              12/23/2016 ENSILO-S-PRM-1Y-C    20,000.00    1,666.67
Security Validations              12/23/2016 ENSILO-W-ULT-1Y-C    80,000.00    6,666.67
                                                                 100,000.00    8,333.33

Security Validations               3/30/2017 ENSILO-S-PRM-1Y-D   100,000.00    8,333.33
Security Validations               3/30/2017 ENSILO-W-ULT-1Y-B    40,000.00    3,333.33
                                                                 140,000.00   11,666.67


Security Validations               6/30/2017 ENSILO-W-ULT-1Y-D   250,000.00   20,833.33


Security Validations               8/30/2017 ENSILO-W-ULT-1Y-B   100,000.00    8,333.33

Security Validations              12/30/2017 ENSILO-W-ULT-1Y-B   100,000.00    8,333.33

Security Validations ReWa          5/29/2018 ENSILO-W-ULT-1Y-A     6,600.00

                                                                 696,600.00   57,500.00
           Case 1:19-cv-00254-PAE Document 1-2 Filed 01/09/19 Page 3 of 4



                                   Number of
                                  Invoice that
Revenue Start Day  Renewal Date    was issued    status    Issued
         2/22/2017    2/22/2018
         2/22/2017    2/22/2018
                                      12         done     100,000.00

        5/16/2017     5/16/2018

                                      12         done     140,000.00


        9/30/2017     9/30/2018       12         done     250,000.00


         9/1/2017      9/1/2018       12         done     100,000.00

        1/31/2018     1/31/2019       10                   83,333.33

         9/1/2018      6/1/2019        1         done       6,600.00

                                                          679,933.33
                                                 paid     (15,000.00)
                                                          664,933.33
             Case 1:19-cv-00254-PAE Document 1-2 Filed 01/09/19 Page 4 of 4




                           Invoices numbers


 1048, 1063, 1064, 1069, 1077, 1087, 1088, 1099, 1100,1107 ,2003,2010




1065,1070,1078,1089,1090, 1093,1094,1104,2000,2007,2014,2027


1097, 1098, 1105,2001, 2008, 2015, 2028, 2033, 2042, 2053, 2062, 2072


1091, 1095, 1096, 1106, 2002, 2009, 2016, 2029, 2034,2043,2054,2063

2006,2013, 2026,2032,2041,2052,2061,2071,2087,2094

2047




outstanding balance
